 

Informational Message

EXHIBIT

 

NYS Department of State

Division of Corporations

Informational Message

The information contained in this database is current through December 8, 2017.

 

No business entities were found for 2386 Hempstead Inc..

Please refine your search criteria.

To continue please do the following:

Tab to Ok and press the Enter key or Click Ok.
Ok

Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
a Homepage | Contact Us

https://appext20.dos.ny.gov/corp_public/CORPSEARCH.SELECT_ENTITY

V1
99/12/2017 Informational Message
; ‘

NYS Department of State

Division of Corporations

Informational Message

The information contained in this database is current through December 8, 2017.

 

No business entities were found for Tri Costal Abstract.

Please refine your search criteria.

To continue please do the following:

Tab to Ok and press the Enter key or Click Ok.
Ok

Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
Homepage | Contact Us

https://appext20.dos.ny.gov/corp )_public/ CORPSEARCH.SELECT_ENTITY

WW
09/12/2017 Entity Information

a

NYS Department of State

Division of Corporations

Entity Information

The information contained in this database is current through December 8, 2017.

 

 

Selected Entity Name: ASAP CONSULTING USA INC.
Selected Entity Status Information

Current Entity Name: ASAP CONSULTING USA INC.

DOS ID #: 4037654
Initial DOS Filing Date: JANUARY 04, 2011
County: QUEENS
Jurisdiction: NEW YORK

Entity Type: DOMESTIC BUSINESS CORPORATION
Current Entity Status: ACTIVE

Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
KOKWEI LIM

5836 146TH STREET 1/FL
FLUSHING, NEW YORK, 11355

Chief Executive Officer

KOKWEI LIM
5836 146TH STREET 1/FL
FLUSHING, NEW YORK, 11355

Principal Executive Office

ASAP CONSULTING USA INC.
5836 146TH STREET 1/FL
FLUSHING, NEW YORK, 11355
Registered Agent

NONE

This office does not record information regarding the
names and addresses of officers, shareholders or

https://appext20.dos.ny.gov/corp_publio/CORPSEARCH.ENTITY_INFORMATION’p token=F5EB1D49D9C0157776CD62A0DD9ECD7363E89524F C... 12
Entity Information — eyiipit __

# of Shares Type of Stock $ Value per Share
200 No Par Value

*Stock information is applicable to domestic business corporations.

Name History

 

Filing Date Name Type Entity Name
MAR 02, 2009 Actual ASAP CONSULTING CORP.

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
State. The entity must use the fictitious name when conducting its activities or business in New York State.

NOTE: New York State does not issue organizational identification numbers.
Search Results New Search

Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
Homepage | Contact Us

https://appext20.dos.ny.gov/corp )_public/CORPSEARCH.ENTITY_INFORMATION?p_token=F5EB1D49D9C0157776CD62A0DD9ECD7363E89524FC... 2/2
Entity Information

EXHIBIT —

  

NYS Department of State

Division of Corporations

Entity Information

The information contained in this database is current through December 8, 2017.

 

Selected Entity Name: INTRACOASTAL ABSTRACT CO. INC.
Selected Entity Status Information

Current Entity Name: INTRACOASTAL ABSTRACT CO. INC.

DOS ID #: 602881
Initial DOS Filing Date: DECEMBER 04, 1980
County: QUEENS

Jurisdiction: NEW YORK
Entity Type: DOMESTIC BUSINESS CORPORATION
Current Entity Status: ACTIVE

Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)

DAVID GELBARD
31 STEWART ST
FLORAL PARK, NEW YORK, 11001-2910
Chief Executive Officer
CLIFFORD GELBARD
31 STEWART ST
FLORAL PARK, NEW YORK, 11001-2910
Principal Executive Office
INTRACOASTAL ABSTRACT CO. INC.
31 STEWART ST
FLORAL PARK, NEW YORK, 11001-2910
Registered Agent

NONE

This office does not record information regarding the
names and addresses of officers, shareholders or

https://appext20.dos.ny.gov/corp_ public/CORPSEARCH.ENTITY INFORMATION?p token=889CEC6A31D75F3C7852348E3BFAE33F771A0D2FBC... 1/2
Entity Information EXHIBIT __

directors of nonprofessional corporations except the oe
chief executive officer, if provided, which would be
listed above. Professional corporations must include the
name(s) and address(es) of the initial officers, directors,
and shareholders in the initial certificate of
incorporation, however this information is not recorded

and only available by viewing the certificate.

*Stock Information

 

# of Shares Type of Stock $ Value per Share
100000 Par Value m

*Stock information is applicable to domestic business corporations.

Name History

Filing Date Name Type Entity Name
JAN 08, 1981 Actual INTRACOASTAL ABSTRACT CO. INC.
DEC 04, 1980 Actual INTERCOASTAL ABSTRACT CO. INC.

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
State. The entity must use the fictitious name when conducting its activities or business in New York State.

NOTE: New York State does not issue organizational identification numbers.

Search Results New Search

Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
Homepage | Contact Us

https://appext20.dos.ny.gov/corp _public/ CORPSEARCH.ENTITY_INFORMATION?p_token=889CEC6A31D75F3C7852348E3BFAE33F771A0D2FBC... 2/
 

Entity Information EXHIBIT ___

directors of nonprofessional corporations except the
chief executive officer, if provided, which would be
listed above. Professional corporations must include the
name(s) and address(es) of the initial officers, directors,
and shareholders in the initial certificate of
incorporation, however this information is not recorded

and only available by viewing the certificate.

 

*Stock Information

# of Shares Type of Stock $ Value per Share
200 No Par Value

*Stock information is applicable to domestic business corporations.

Name History

Filing Date Name Type Entity Name
JAN 04, 2011 Actual ASAP CONSULTING USA INC.

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
State. The entity must use the fictitious name when conducting its activities or business in New York State.

NOTE: New York State does not issue organizational identification numbers.
Search Results New Search

Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
Homepage | Contact Us

nen gm ZARA AAA SIFTER AOANANMOCCHIIAAQLROROALC 9/9
